Citation Nr: 1342808	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 28, 2004, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In November 2010, the case was remanded for additional development and to satisfy notice requirements.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

In his February 2007 VA Form 9, the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board.  In a September 2007 statement, he requested a video conference hearing or a Travel Board hearing.  In a November 2009 statement, his representative (on his behalf) withdrew the request for a Board hearing.  However, in an October 2013 statement, his representative (on his behalf) noted that they would "defer all comments and arguments at this time in favor of a BVA hearing before a member of the Board of Veterans['] Appeals."  The Veteran is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a video conference or Travel Board hearing before a Veterans Law Judge addressing the issues of an effective date earlier than April 28, 2004 for the grant of service connection for PTSD, and an effective date earlier than April 28, 2004 for the award of a TDIU.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

